Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is dated as of
December 20, 2019, by and among Jaguar Health, Inc., a Delaware corporation (the
“Company”), and the purchasers listed on the Schedule of Purchasers attached
hereto (each, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder,
the Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, (i) that
aggregate number of shares of voting common stock, par value $0.0001 per share,
of the Company (the “Common Stock”), set forth opposite such Purchaser’s name in
column (4) on the Schedule of Purchasers (which aggregate amount for all
Purchasers shall collectively be referred to herein as the “Common Shares”) and
(ii) a warrant to acquire up to that number of additional shares of Common Stock
set forth opposite such Purchaser’s name in column (5) on the Schedule of
Purchasers at an exercise price of $0.78 per share (the “Warrants”), in
substantially the form attached hereto as Exhibit A (as exercised, collectively,
the “Warrant Shares”).

 

B.                                    The Common Shares, the Warrants and the
Warrant Shares are collectively referred to herein as the “Securities.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and each Purchaser hereby agree as follows:

 

1.             PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

 

a.             Sale and Issuance of Stock.  Subject to the satisfaction (or
waiver) of the terms and conditions set forth in Section 4 below, the Company
agrees to sell to each Purchaser, and each Purchaser, severally and not jointly,
agree to purchase from the Company on the Closing Date (as defined below), the
number of Common Shares as is set forth opposite such Purchaser’s name in column
(4) on the Schedule of Purchasers, along with the Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Purchaser’s name in
column (5) on the Schedule of Purchasers (the “Closing”).

 

(i)          Closing.  The date and time of the Closing (the “Closing Date”)
shall be 9:00 a.m., New York City time, on December 24, 2019 (or such later date
and time as is mutually agreed to by the Company and each Purchaser) after
notification of satisfaction or waiver of the conditions to the Closing set
forth in Section 4 below at the offices of Reed Smith LLP, 1510 Page Mill Road,
Suite 110, Palo Alto, California, 94304.

 

(ii)         Purchase Price.  The aggregate purchase price for the Common

 

--------------------------------------------------------------------------------



 

Shares and the Warrants to be purchased by each Purchaser at the Closing (the
“Purchase Price”) shall be $0.60 per unit (consisting of one Common Share and a
Warrant exercisable for 0.5 Warrant Shares, with each whole Warrant exercisable
for one Warrant Share at an exercise price of $0.78 per share).

 

b.             Form of Payment.  On the Closing Date, (i) each Purchaser shall
pay its Purchase Price to the Company for the Common Shares and the Warrants to
be issued and sold to such Purchaser at the Closing, by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Purchaser the Common
Shares (allocated in the amounts as such Purchaser shall request) which such
Purchaser is then purchasing hereunder along with the Warrants (allocated in the
amounts as such Purchaser shall request) which such Purchaser is then purchasing
hereunder, in each case, duly executed or authenticated on behalf of the Company
and registered in the name of such Purchaser or its designee, and, in the case
of the Common Shares, on the applicable balance account at American Stock
Transfer and Trust Company LLC, as the Company’s transfer agent (the “Transfer
Agent”). Upon the request of a Purchaser, the Company shall instruct the
Transfer Agent to provide such Purchaser with a copy of such Purchaser’s balance
account at the Transfer Agent.

 

2.             COMPANY’S REPRESENTATIONS AND WARRANTIES.

 

The Company hereby represents and warrants to each Purchaser as of the date
hereof and as of the Closing as follows, subject to the exceptions as are
disclosed prior to the date hereof in the Company’s reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”), which SEC Reports as filed prior to the date hereof shall be deemed a
part hereof and shall qualify any representation or warranty otherwise made
herein to the extent of the disclosure contained in the SEC Reports as filed
prior to the date hereof:

 

a.             Organization, Good Standing and Qualification.  The Company is a
corporation duly organized and validly existing under the laws of the State of
Delaware.  The Company has all requisite corporate power and authority to own
and operate its properties and assets, to execute and deliver this Agreement and
sell the Securities, and to carry out the provisions of this Agreement and to
carry on its business as presently conducted.  The Company is duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
all jurisdictions in which the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business (a “Material Adverse Effect”).

 

b.             Authorization; Binding Obligations.  All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization of this Agreement, the Warrants and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement, if any (collectively, the “Transaction
Documents”), the performance of all obligations of the Company thereunder at the

 

2

--------------------------------------------------------------------------------



 

Closing, and the sale, issuance and delivery of the Securities pursuant hereto
has been taken or will be taken prior to the Closing.

 

c.             No Conflict.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate or result in a breach of or constitute a default under any contract
or agreement to which the Company is a party or by which it is bound,
(ii) conflict with or result in a breach of or constitute a default under any
provision of the certificate of incorporation or bylaws (or other charter
documents) of the Company, or (iii) violate or result in a breach of or
constitute a default under any judgment, order, decree, rule or regulation of
any court or governmental agency to which the Company is subject, except, in the
case of clauses (i) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

d.             SEC Reports; Financial Statements.  The Company has filed all SEC
Reports required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material).  The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the U.S.
Securities and Exchange Commission (the “Commission”) with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

 

e.             Capitalization.  Except as set forth on Schedule 2.e., the
authorized capital stock of the Company and the issued and outstanding
securities of the Company are as disclosed as of the date hereof in the SEC
Reports.

 

f.             Absence of Litigation.  Except as disclosed in the SEC Reports,
neither the Company nor any of its directors is engaged in any litigation,
administrative, mediation or arbitration proceedings or other proceedings or
hearings before any statutory or governmental body, department, board or agency
and is not the subject of any investigation, inquiry or enforcement proceedings
by any governmental, administrative or regulatory body that could reasonably be
expected to have a Material Adverse Effect.  No such proceedings, investigation
or inquiry are pending or, to the Company’s knowledge, threatened against the
Company, and, to the Company’s knowledge, there are no circumstances likely to
give rise to any such proceedings.

 

g.             Intellectual Property.  The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or required for use in connection with its business and which the
failure to so have could have a material adverse effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a notice (written
or otherwise) that any of, the

 

3

--------------------------------------------------------------------------------



 

Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.

 

h.             Valid Issuance.  The Common Shares and the Warrants have been
duly authorized and, upon issuance in accordance with the terms hereof and
payment of the Purchase Price, shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights and free of
restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws.

 

3.             PURCHASER’S REPRESENTATIONS AND WARRANTIES.

 

Each Purchaser, for itself and for no other Purchaser, represents and warrants
as of the Closing as follows:

 

a.             Organization and Good Standing. If such Purchaser is an entity,
such Purchaser is a corporation, partnership, limited liability company or other
entity duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.

 

b.             Requisite Power and Authority.  Such Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver the Transaction Documents (as defined below) to which such Purchaser is
a party and to purchase the Securities being sold to it hereunder.  If such
Purchaser is an entity, the execution, delivery and performance of the
Transaction Documents to which such Purchaser is a party by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate, limited liability company or
partnership action, and no further consent or authorization of such Purchaser or
its board of directors, stockholders, partners or similar body, as the case may
be, is required. The Transaction Documents to which such Purchaser is a party
have been duly authorized, executed and delivered by such Purchaser and assuming
due authorization, execution and delivery by the Company, constitutes valid and
binding obligations of such Purchaser enforceable against such Purchaser in
accordance with the terms thereof, except as such enforceability may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

c.             No Public Sale or Distribution. Such Purchaser is acquiring the
Common Shares and the Warrants, and upon exercise of the Warrants will acquire
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act; provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of all or any
part of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the Securities
Act and pursuant to the applicable terms of the Transaction Documents. Such
Purchaser is acquiring the Securities hereunder in the ordinary course of its
business. Such

 

4

--------------------------------------------------------------------------------



 

Purchaser does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities. As used in this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

d.             Accredited Investor Status. Such Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D. Such Purchaser
has executed and delivered to the Company a questionnaire in substantially the
form attached hereto as Exhibit B (the “Investor Questionnaire”), which such
Purchaser represents and warrants is true, correct and complete. Such Purchaser
will promptly notify the Company of any changes to its status as an “accredited
investor”.

 

e.             Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth in the
Transaction Documents and the Investor Questionnaire in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

f.             Information. Such Purchaser and its advisors, if any, have had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management and to obtain any additional information which
such Purchaser has deemed necessary or appropriate for conducting its due
diligence investigation and deciding whether or not to purchase the Securities,
including an opportunity to receive, review and understand the information
regarding the Company’s financial statements, capitalization and other business
information contained in the SEC Reports as such Purchaser deems prudent.  Such
Purchaser has sufficient knowledge and experience in investing in companies
similar to the Company so as to be able to evaluate the risks and merits of its
investment in the Company. Such Purchaser acknowledges that no representations
or warranties, oral or written, have been made by the Company or any agent
thereof except as set forth in this Agreement. Such Purchaser understands that
its investment in the Securities involves a high degree of risk and represents
and warrants that it is able to bear the economic risk and complete loss of such
investment. Such Purchaser has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.

 

g.             No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

h.             Transfer or Resale. Such Purchaser understands that, except as
provided in Section 6, the: (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Purchaser shall have delivered to the Company
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such

 

5

--------------------------------------------------------------------------------



 

Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to Rule 144, as amended, promulgated under the Securities
Act (or a successor rule thereto) (“Rule 144”) or an exemption from such
registration, (ii) any sale of the Securities made in reliance on Rule 144 may
be made only in accordance with the terms of Rule 144 and further, if Rule 144
is not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder, and (iii) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

 

i.              Legends. Such Purchaser understands that the certificates or
other instruments representing the Securities, including any applicable balance
account at the Transfer Agent, except as set forth below, shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such Securities):

 

NEITHER THIS SECURITY NOR THE SECURITIES AS TO WHICH THIS SECURITY MAY BE
EXERCISED HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

j.              Legend Removal. Unless otherwise required by state securities
laws, the legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”) or the Transfer Agent, as
applicable, and at the Purchaser’s election so long as the Purchaser is not an
affiliate of the Company, if (i) such Securities are registered for resale under
the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of a law firm
reasonably acceptable to the Company, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with an opinion of a
law firm reasonably acceptable to the Company, in a form reasonably acceptable
to the Company, to the effect that the Securities can be sold, assigned or
transferred pursuant to Rule 144 or an exemption from registration.

 

6

--------------------------------------------------------------------------------



 

k.             No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents and the consummation by such Purchaser of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of such Purchaser, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

 

l.              No General Solicitation and Advertising. Such Purchaser is not,
to such Purchaser’s knowledge, purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

m.           Residency. Such Purchaser is a resident of that jurisdiction
specified in its address on the Schedule of Purchasers.

 

n.             Brokers. There is no broker, investment banker, financial
advisor, finder or other Person which has been retained by or is authorized to
act on behalf of such Purchaser who might be entitled to any fee or commission
for which the Company will be liable in connection with the execution of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.             CONDITIONS TO CLOSING.

 

a.             Conditions to Each Purchaser’s Obligation to Purchase.  The
obligation of each Purchaser to consummate the transactions contemplated in the
Transaction Documents at the Closing is subject to the satisfaction on or before
the date of the Closing of the following conditions, all or any of which may be
waived in writing by such Purchaser as to its obligation to consummate the
transactions so contemplated:

 

i.              Performance.  The Company shall have duly executed and delivered
to such Purchaser (A) each of the Transaction Documents and (B) the Common
Shares and the Warrants being purchased by such Purchaser at the Closing
pursuant to this Agreement.

 

ii.             Proceedings.  All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby to be consummated
at or prior to the Closing and all documents incidental thereto or required to
be delivered prior to or at the Closing will be reasonably satisfactory in form
and substance to such Purchaser.

 

iii.            Suits/Proceedings.  No action, suit, proceeding or investigation
by or before any court, administrative agency or other governmental authority
shall have been instituted or threatened to restrain, prohibit or invalidate the
transactions contemplated by this Agreement.

 

7

--------------------------------------------------------------------------------



 

iv.            Authorization of Issuance.  The Company’s board of directors will
have authorized the issuance and sale by it to the Purchasers pursuant to this
Agreement of the Securities.

 

v.             Consents and Approvals.  The Company shall have obtained any and
all consents (including all governmental or regulatory consents, approvals or
authorizations required in connection with the valid execution and delivery of
this Agreement), permits and waivers necessary or appropriate for consummation
of the transactions contemplated by this Agreement.

 

vi.            Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement that are not qualified by
materiality or similar qualification shall be true and correct in all material
respects on and as of the Closing, except to the extent expressly made as of an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date, and the
representations and warranties of the Company contained in this Agreement that
are qualified by materiality or similar qualification shall be true and correct
in all respects on and as of the Closing, except to the extent expressly made as
of an earlier date, in which case such representations and warranties shall be
true and correct in all respects as of such earlier date.

 

b.             Conditions to the Company’s Obligation to Sell.  The obligation
of the Company to consummate the transactions contemplated herein at the Closing
is subject to the satisfaction on or before the date of the Closing of the
following conditions, all or any of which may be waived in writing by the
Company as to its obligation to consummate the transaction so contemplated:

 

i.              Performance.  Each Purchaser shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

 

ii.             Investor Questionnaire.  Each Purchaser shall have executed and
delivered to the Company an Investor Questionnaire pursuant to which each such
Purchaser shall provide information necessary to confirm each such Purchaser’s
status as an “accredited investor” (as such term is defined in Rule 501
promulgated under the Securities Act) and to enable the Company to comply with
its obligations under Section 6.

 

iii.            Payment of Purchase Price.  Each Purchaser shall have delivered
to the Company the Purchase Price for the Common Shares and the Warrants being
purchased by such Purchaser by wire transfer of immediately available funds
pursuant to wire instructions provided by the Company.

 

iv.            Suits/Proceedings.  No action, suit, proceeding or investigation
by or before any court, administrative agency or other governmental authority
shall have been instituted or threatened to restrain, prohibit or invalidate the
transactions contemplated by this Agreement.

 

v.             Representations and Warranties.  The representations and
warranties of each Purchaser contained in this Agreement that are not qualified
by materiality or similar qualification shall be true and correct in all
material respects on and as of the Closing, except to

 

8

--------------------------------------------------------------------------------



 

the extent expressly made as of an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the representations and warranties of each
Purchaser contained in this Agreement that are qualified by materiality or
similar qualification shall be true and correct in all respects on and as of the
Closing, except to the extent expressly made as of an earlier date, in which
case such representations and warranties shall be true and correct in all
respects as of such earlier date.

 

5.             RELIANCE.  Each Purchaser is aware that the Company is relying on
the accuracy of the representations and warranties set forth in Section 3 hereof
to establish compliance with Federal and State securities laws.  If any such
warranties or representations are not true and accurate in any respect as of the
Closing, each Purchaser with such knowledge shall so notify the Company in
writing immediately and shall be cause for rescission by the Company at its sole
election.

 

6.             REGISTRATION RIGHTS.

 

a.             The Company hereby agrees that, within twenty (20) Business Days
after the date hereof, the Company shall file a registration statement on
Form S-1 (or such other form available, the “Registration Statement”) with the
Commission with respect to the Registrable Securities.  The Company shall use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event (x) no later than the sixtieth (60th) Business
Day following the filing of the Registration Statement in the event of “limited
review” by the Commission, or (y) in the event of a “review” by the Commission,
the ninetieth (90th) Business Day following the filing of the Registration
Statement, and shall use its commercially reasonable efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period (as such term is defined below along with any
other terms used in this Section 6).

 

b.             Notwithstanding anything in this Section to the contrary, the
Company may, on no more than two occasions during any 12-month period, delay or
suspend the effectiveness of the Registration Statement for up to 30 days on
each occasion (a “Delay Period”) if the board of directors of the Company
determines in good faith that (i) effectiveness of the Registration Statement
must be suspended in accordance with the rules and regulations under the
Securities Act or that (ii) the disclosure of material non-public information at
such time would be detrimental to the Company and its subsidiaries, taken as a
whole.  Notwithstanding the foregoing, the Company shall use its reasonable best
efforts to ensure that the Registration Statement is declared effective and its
permitted use is resumed following a Delay Period as promptly as practicable.

 

c.             All fees and expenses incident to the performance of or
compliance with this Section by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.

 

d.             Except for registration rights granted on or prior to the date
hereof, the Company has not entered into and, unless agreed in writing by each
Holder on or after the date of this Agreement, will not enter into, any
agreement or arrangement that (i) is inconsistent with the rights granted to the
Holders with respect to Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof in any material respect or (ii) other than
as set forth in this

 

9

--------------------------------------------------------------------------------



 

Agreement, would allow any holder of Common Stock or other securities of the
Company to include such securities in any Registration Statement filed by the
Company on a basis that is more favorable in any material respect to the rights
granted to the Holders hereunder including granting registration rights that
would have priority over the Registrable Securities with respect to the
inclusion of such securities in any registration.

 

e.             As used in this Section, the following terms have the respective
meanings:

 

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

“Effectiveness Period” means, the period commencing on the Registration
Statement Effective Date and ending on the earlier of (i) the time as all of the
Registrable Securities covered by such Registration Statement have been sold
(either pursuant to a Registration Statement or otherwise) by the Holders (as
defined below), or (ii) the time as all of the remaining Registrable Securities
are eligible to be sold by the Holders without compliance with the volume
limitations or public information requirements of Rule 144.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, of Registrable Securities.

 

“Registrable Securities” means: (i) the Common Shares, (ii) the Warrant Shares,
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event, or any price adjustment
as a result of such stock splits, reverse stock splits or similar events with
respect to any of the securities referenced in (i) or (ii).

 

“Registration Statement” means the registration statements required to be filed
in accordance with this Section and any additional registration statements
required to be filed under this Section, including in each case the prospectus,
amendments and supplements to such registration statements or prospectus,
including pre and post effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.

 

“Registration Statement Effective Date” means, as to a Registration Statement,
the date on which such Registration Statement is first declared effective by the
Commission.

 

“Trading Day” means a day on which the Nasdaq Stock Market is open for trading.

 

7.             MISCELLANEOUS.

 

a.             Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby for a period of one year.

 

b.             Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

10

--------------------------------------------------------------------------------



 

c.             Entire Agreement.  This Agreement and the Schedules attached
hereto constitute the entire agreement and understanding between the parties
with respect to the subject matters herein, and supersede and replace any prior
agreements and understandings, whether oral or written between and among them
with respect to such matters.  The provisions of this Agreement may be waived,
altered, amended or repealed, in whole or in part, only upon the written consent
of the Company and Purchasers holding at least 50.1% in interest of the
Securities then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought, provided that if any
amendment, modification or waiver disproportionately and adversely impacts a
Purchaser (or group of Purchasers), the consent of such disproportionately
impacted Purchaser (or group of Purchasers) shall also be required.

 

d.             Title and Subtitles.  The titles of the Sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

e.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

f.             Applicable Law.  This Agreement shall be governed by and
construed in accordance with laws of the State of California, applicable to
contracts between California residents entered into and to be performed entirely
within the State of California.

 

g.             Venue.  Any action, arbitration, or proceeding arising directly
or indirectly from this Agreement or any other instrument or security referenced
herein shall be litigated or arbitrated, as appropriate, in the County of San
Francisco, in the State of California.

 

h.             Authority.  With respect to each Purchaser, the individual
executing and delivering this Agreement on behalf of such Purchaser has been
duly authorized and is duly qualified to execute and deliver this Agreement in
connection with the purchase of the Securities and the signature of such
individual is binding upon such Purchaser.

 

i.              Notices.  All notices and other communications provided for or
permitted hereunder shall be made by hand-delivery, electronic mail, telecopier,
or overnight air courier guaranteeing next day delivery at the address set forth
on the signature page hereof, if to the Company, and on the Schedule of
Purchasers, if to a Purchaser, with copies to such Purchaser’s representatives
as set forth on the Schedule of Purchasers.  All such notices and communications
shall be deemed to have been duly given (i) at the time delivered by hand, if
personally delivered (ii) when sent, if sent my electronic mail (provided that
such sent email is kept on file (whether electronically or otherwise) by the
sending party and the sending party does not receive an automatically generated
message from the recipient’s email server that such email could not be delivered
to such recipient), (iii) when receipt acknowledged, if telecopied, and (iv) the
next business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next

 

11

--------------------------------------------------------------------------------



 

day delivery.  The parties may change the addresses to which notices are to be
given by giving five days prior written notice of such change in accordance
herewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

COMPANY:

 

Address for Notice:

 

 

 

JAGUAR HEALTH, INC.

 

201 Mission Street, Suite 2375

 

 

San Francisco, CA 94105

 

 

Fax: (415) 371-8311

 

 

 

By:

/s/ Lisa A. Conte

 

 

 

Name: Lisa A. Conte

 

 

 

Title: CEO and President

 

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Donald C. Reinke, Esq.

 

 

Reed Smith LLP

 

 

101 Second Street, Suite 1800

 

 

San Francisco, CA 94105

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOW]

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Joseph W & Patricia G Abrams Family Trust DTD 3/15/95

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Joseph W Abrams, TTEE

 

 

Name of Authorized Signatory:

Joseph W Abrams

 

 

Title of Authorized Signatory:

Trustee

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Rogers Family Trust, UTD 01/21/1981

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Roy L. Rogers

 

 

Name of Authorized Signatory:

Roy L. Rogers

 

 

Title of Authorized Signatory:

Trustee

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Potter Family Trust

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Bruce G. Potter

 

 

Name of Authorized Signatory:

Bruce G. Potter

 

 

Title of Authorized Signatory:

Trustee

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Jon D and Linda W Gruber Trust

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Jon D Gruber

 

 

Name of Authorized Signatory:

Jon D Gruber

 

 

Title of Authorized Signatory:

Trustee

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Howard Miller

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Howard Miller

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Pensco Trust LLC FBO Brian Swift Roth IRA

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Brian Swift

 

 

Name of Authorized Signatory:

Brian Swift

 

 

Title of Authorized Signatory:

 

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

Karl L. Matthies Trust

 

 

Signature of Authorized Signatory of Purchaser:

/s/ Karl L. Matthies

 

 

Name of Authorized Signatory:

Karl L. Matthies

 

 

Title of Authorized Signatory:

Trustee

 

SPA Signature Page

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Securities Purchase Agreement to be executed as of the
date first written above.

 

 

Name of Purchaser:

 

 

 

Signature of Authorized Signatory of Purchaser:

/s/ KHWM Krueger

 

 

Name of Authorized Signatory:

KHWM Krueger

 

 

Title of Authorized Signatory:

Trustee, Krueger Family Living Trust

 

SPA Signature Page

 

--------------------------------------------------------------------------------

 



 

Schedule of  Purchasers

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

Purchaser

 

Address

 

Email Address

 

Number
of
Common
Shares

 

Number of
Warrant
Shares

 

Aggregate
Purchase
Price

 

Legal
Representative’s
Address

 

Jon D. and Linda W. Gruber Trust

 

300 Tamal Plaza, Ste 280
Corte Madera CA, 94925

 

jon@gmcm.com

 

1,250,000

 

625,000

 

$

750,000.00

 

 

 

Rogers Family Trust, UTD 01/21/1981

 

27927 Briones Way
Los Altos Hills, CA 94022

 

rogers.roy@comcast.net

 

608,333

 

304,167

 

$

365,000.20

 

 

 

Karl L. Matthies Trust

 

300 Tamal Plaza, Ste 280
Corte Madera CA, 94925

 

kmatthies@bellagiopartners.com

 

166,667

 

83,334

 

$

100,000.00

 

 

 

Howard Miller

 

301 Mission Street, #705
San Francisco, CA 94105

 

howardnmiller@msn.com

 

166,667

 

83,334

 

$

100,000.00

 

 

 

Potter Family Trust

 

P.O. Box 1194
Ross, CA 94957

 

bpotter@potterinvestments.com

 

100,000

 

50,000

 

$

60,000.00

 

 

 

Pensco Trust Company Custodian FBO Brian Swift Roth IRA

 

2400 Bridgeway, Suite 230
Sausalito, CA 94965

 

briangswift@gmail.com

 

83,333

 

41,666

 

$

50,000.20

 

 

 

Joseph W. & Patricia G. Abrams Family Trust DTD 3/15/95

 

131 Laurel Grove Ave.
Kentfield, CA 94904

 

joe@toolworks.com

 

41,667

 

20,833

 

$

25,000.00

 

 

 

Krueger Family Living Trust

 

591 Redwood Hwy, Suite 5295
Mill Valley, CA 94941

 

khwk@pacbell.net

 

83,333

 

41,666

 

$

50,000.20

 

 

 

Total

 

 

 

 

 

2,500,000

 

1,250,000

 

$

1,500,000.60

 

 

 

 

--------------------------------------------------------------------------------



 

Schedule 2.e.

 

Capitalization

 

As of December 20, 2019

 

 

 

Shares

 

Shares

 

 

 

Authorized

 

Outstanding

 

Common Stock - Voting Shares

 

150,000,000

 

12,468,188

 

 

 

 

 

 

 

Convertible Non-voting Common Stock - as converted

 

50,000,000

 

38,382

 

 

 

 

 

 

 

Preferred Stock

 

10,000,000

 

 

 

Series A Convertible Preferred Stock — as converted

 

 

 

473,565

 

Series B Convertible Preferred Stock — as converted

 

 

 

985,500

 

 

 

 

 

 

 

Total Common and Preferred Stock

 

210,000,000

 

13,965,635

 

 

 

 

 

 

 

Options outstanding - to purchase common stock - 2013 Plan

 

 

 

—

 

 

 

 

 

 

 

Options outstanding - to purchase common stock - 2014 Plan

 

 

 

3,973,964

 

Options outstanding — Tom Stankovich (consultant)

 

 

 

25,000

 

Options outstanding -Inducement options - not related to any stock plan

 

 

 

—

 

Options available for grant - 2014 Plan - excluding contingent increase to the
plan

 

 

 

5,613

 

Restricted Stock Units outstanding - Jaguar

 

 

 

—

 

 

 

 

 

 

 

Warrants to purchase common stock

 

 

 

19,354,905

 

 

 

 

 

 

 

Fully diluted common shares

 

 

 

37,325,117

 

 

--------------------------------------------------------------------------------